Citation Nr: 0909720	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  99-01 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left inguinal 
hernia repair.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint and disc disease of the lumbar 
spine, prior to July 17, 2007.

3.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint and disc disease of the lumbar 
spine, from July 17, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated February 1995, the RO denied the 
Veteran's claim for service connection for left inguinal 
hernia repair.  A November 1998 rating decision granted 
service connection for a low back disability, and the RO 
assigned a 20 percent evaluation, effective July 1994.  The 
Veteran disagreed with the assigned rating.  This case was 
before the Board in February 2001 and December 2003, and was 
remanded on each occasion for additional development of the 
record and/or to ensure due process.  

In a July 2007 rating decision, the RO increased the 
evaluation assigned to the Veteran's service-connected low 
back disability to 40 percent, effective July 17, 2007.  This 
case was again before the Board in June 2008, and was 
remanded to ensure due process.  As the requested actions 
have been accomplished, the case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a post 
operative left inguinal hernia was present prior to service.

2.  Clear and unmistakable evidence shows that a left 
inguinal hernia, if present, was not caused by service or 
aggravated beyond normal progression.

3.  The Veteran's low back disability was manifested by 
severe limitation of motion from March 14, 1995; prior to 
that date, the Veteran had complaints of intermittent pain, 
but a normal musculoskeletal examination.  

4.  There is no evidence of ankylosis of the lumbar spine.

5.  He has not had incapacitating episodes with a total 
duration of at least six weeks in the previous year.


CONCLUSIONS OF LAW

1.  A left inguinal hernia repair was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).

2.  For the period prior to March 14, 1995, the criteria for 
an initial evaluation in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

3.  An initial evaluation of 40 percent, but no higher, for 
degenerative joint and disc disease of the lumbar spine is 
warranted from March 14, 1995.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

4.  The criteria for an initial evaluation in excess of 40 
percent from July 17, 2007, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from rating decisions issued 
prior to the enactment of the VCAA.  Thus, there is no error 
in the timing of the notice.  In a March 2004 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection and a higher rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  In 
addition, the August 2006 letter advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  

In any event, the claim for a higher initial rating arises 
from the award of service connection for his lumbar spine 
condition in a rating decision issued prior to the enactment 
of the VCAA.  Since the Veteran's claim was already 
substantiated at the time section 5103(a) was enacted and 
made applicable to his claim, the RO had no obligation 
provide notice under the statute with respect to that issue.  
See Dingess, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, Social Security Administration records, 
private and VA medical records, VA examination reports, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, by submitting evidence and 
argument .Any error in the content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

A report of medical history in October 1988 reveals that the 
Veteran had a left inguinal hernia when he was four years 
old.  It was not considered disqualifying.  A clinical 
evaluation of the genitourinary system at that time was 
normal.  The service treatment records disclose that when he 
was seen in September 1989, the Veteran complained of 
abdominal pain of two to three months in duration.  He 
reported a history of a hernia with surgery prior to service.  
He indicated that the pain was in the area where the surgery 
was performed.  Examination at the health clinic revealed an 
operative scar above the left inguinal area.  Invagination 
test was positive right greater than left.  The diagnosis was 
incomplete inguinal hernia on the right.  He was referred to 
the surgical clinic where he was seen later in September 
noting complaints in the groin area.  The Veteran reported 
having a bulge all of the time.  It was reported that there 
was no history of incarceration.  An examination of the left 
groin revealed no bulge, but did reveal a well healed scar.  
Slight tenderness was noted.  The impression was that there 
was no evidence of hernias at present.  

Initially, it must be determined whether a left inguinal 
hernia was present prior to service.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the United States Court of Appeals for 
Veterans Claims (Court) indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2008).  

The medical evidence of record clearly and unmistakably shows 
that the Veteran had a left inguinal hernia prior to service.  
In this regard, the Board points out that the Veteran has 
never disputed this fact.  Indeed, he acknowledged this when 
he entered service, as well as when he testified at a hearing 
before a Veterans Law Judge in September 2000.  Moreover, a 
post operative hernia scar was noted during service.  Thus, 
the Board concludes that there is clear and unmistakable 
evidence that a post operative left inguinal hernia was 
present prior to service.  

It must now be determined whether the preexisting disability 
was aggravated by service.  As discussed above, the law and 
regulation have been clarified, and VA must now show by clear 
and unmistakable evidence that the Veteran's preexisting 
disability was not aggravated by his service.  The Board 
acknowledges, as noted above, that the Veteran was treated 
for complaints involving the left hernia area during service.  
The fact remains, however, that a hernia was not demonstrated 
during service.  

The Board concedes that there is some conflicting evidence in 
the record regarding whether the Veteran has a hernia.  The 
VA examination conducted in September 1994 found no hernia.  
The Veteran reported a mass in the left inguinal area at a VA 
outpatient treatment clinic in November 1994.  An inguinal 
node was noted, and it was described as hard, fixed and 
tender.  

In June 1995, a private physician noted that the Veteran 
reported pain in his left groin since before 1991.  The 
Veteran indicated he had been instructed to lift a heavy load 
in service, which was about the time he noticed the onset of 
his symptoms.  An examination revealed a suspicion of a 
weakness of the area of the internal ring.  The impression 
was possible hernia of the left groin.  In January 2002, the 
same physician noted that he had also seen the Veteran in May 
1999, at which time it was felt that the Veteran had a 
probably hernia.  On examination in January 2002, there was a 
thickened cord and the suggestion of a pulse and possible 
hernia.  The impression was possible left inguinal hernia, 
with history of repair.  

VA outpatient treatment records reveal that the Veteran was 
seen in November 2003 for complaints involving the groin 
area.  An examiner stated that he felt a defect in the left 
abdominal wall, but did not feel any hernia in the inguinal 
canal.  It was also indicated at that time that some 
physicians felt the Veteran had a hernia, and others said he 
did not.  An examination showed possible weakness in the left 
inguinal wall.  

On VA examination in February 2004, the Veteran had 
tenderness in the left inguinal area, but the examiner did 
not detect the presence of an inguinal hernia.  The Veteran 
stated that his private physician and a surgeon told him that 
his hernia was only inside.  The examiner stated that he did 
not detect any evidence of a hernia.  

The Veteran was seen in a VA outpatient treatment clinic in 
December 2004 for assessment of an inguinal hernia.  He 
reported that he had a severe episode of groin pain the 
previous month that had prompted a visit to an emergency 
room, but that an examination at that time did not reveal any 
evidence of a ventral wall defect in the inguinal region.  
The Veteran stated that he never had any inguinal bulges, 
just pain that radiated from the mid abdomen through the 
inguinal region and to the medial aspect of the legs to the 
knees.  It was reported that the Veteran had been seen in 
that clinic about one year earlier for an assessment of 
bilateral groin pain, but that it was not believed that he 
had a hernia.  He had been offered laparoscopic exploration 
of his pelvic anatomy, but had declined.  An examination 
revealed no evidence of a hernia.  The Veteran had 
tenderness, but no defect or bulge with valsalva or upon 
standing.  The impression was inguinal pain, possible 
lumbosacral in nature, with no evidence of a hernia.  The 
examiner commented that hernias rarely cause pain unless 
there is an acute wall defect or incarcerated bowel.  

Finally, the Board notes that the Veteran was afforded a 
genitourinary examination by the VA in July 2007.  The 
examiner noted that he reviewed the claims folder.  He 
reported that he was not able to feel any recurrent hernia on 
the left side.  The impression was that the Veteran did not 
have a recurrence of the left inguinal hernia.  He commented 
that the pain in this area was most suggestive of radicular 
pain from nerve root irritation from the Veteran's back.  

The competent evidence establishes that the Veteran's post 
operative left inguinal hernia preexisted service and was not 
aggravated thereby.  The Board acknowledges that the Veteran 
received treatment for complaints relating to a hernia in 
service, although there is no support for his allegation that 
his symptoms were associated with lifting heavy objects.  The 
Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  As 
noted above, while a possible or probable left inguinal 
hernia has been reported on occasion, no definitive hernia 
has been identified.  In light of the fact that the VA 
examiner concluded in July 2007 that the Veteran did not have 
a left inguinal hernia, the Board concludes that the medical 
evidence is of greater probative value than the Veteran's 
allegations regarding the existence and onset of a left 
inguinal hernia.  Accordingly, the Board finds that a left 
inguinal hernia existed prior to service, and was not 
aggravated by service.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service connection for degenerative joint and disc disease of 
L4-5 was established by a November 1998 rating decision, 
which assigned a 20 percent evaluation effective July 20, 
1994.

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine 
became effective.  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the Veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).

Under the old version of the regulations, a 60 percent 
evaluation may be assigned for intervertebral disc syndrome 
which is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  Where severe, with recurring attacks 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate, with recurring attacks, a 20 
percent evaluation may be assigned.  Diagnostic Code 5293 (as 
in effect prior to September 23, 2002).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).  A 50 percent evaluation 
may be assigned for unfavorable ankylosis of the lumbar 
spine.  Where the ankylosis is favorable, a 40 percent 
evaluation may be assigned.  Diagnostic Code 5289 (as in 
effect prior to September 26, 2003).

A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  Diagnostic 
Code 5295 (as in effect prior to September 26, 2003).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation required incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Those criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  For the purpose of 
evaluations under the revised criteria, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2008).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine which became effective September 26, 2003, a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(effective September 23, 2002) and 5243 (effective September 
26, 2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The initial issue is whether a rating in excess of 20 percent 
is warranted for the Veteran's low back disability prior to 
July 17, 2007.  On the September 1994 VA examination, the 
Veteran reported intermittent pain in the lower back without 
radiation.  He reported the pain was aggravated by bending 
and lifting, but the remainder of his activities were 
unaffected.  He took Tylenol as needed with relief.  He had 
lost no time from work and denied numbness and weakness.  
Physical examination and x-rays were normal.  

An outpatient treatment report dated March 14, 1995 noted the 
Veteran with complaints of low back pain with forward bending 
limited to 45 degrees.  The impression was low back pain 
secondary to muscle spasm.  He was seen for complaints of 
back pain by private providers and from VA in 1995 and 1996.  
When he was examined by the VA in May 1998, the Veteran had 
limitation of motion of the lumbar spine, with forward 
flexion to 40 degrees, side bending to 20 degrees, 
bilaterally, and he had no motion in the lumbar segments on 
extension.  All movements resulted in pain.  He was able to 
heel and toe walk, demonstrating function in these muscle 
groups.  Reflexes were 2+ at the knee and ankle level.  
Sitting leverage tests were positive bilaterally.  On 
straight leg raising, the Veteran complained of back pain at 
approximately 45 degrees of elevation from the horizontal 
position of 0.  Lasegue maneuver did not augment the pain or 
produce sciatic pain.  A sensory evaluation revealed no 
hypalgesia or hypesthesia in the lower extremities.  

The Veteran was next examined by the VA for his low back 
disability on December 26, 2001.  At that time, he related 
that he used all 12 of his vacation days at work, as well as 
extra days, to convalesce from his back condition.  He 
reported that his low back pain was 3-4/10 on the day of the 
examination, but that it could extend to 9/10, at which point 
he was forced to bed or a recliner until the symptoms 
cleared.  He stated that he did not experience radiation of 
his low back pain.  An examination revealed that the Veteran 
preferred to stand with his knees flexed bilaterally about 30 
degrees.  He had a bilateral spasm in the erector spinae 
group.  Forward flexion was to 45 degrees, which was painful; 
extension was to 0 degrees; and side bending showed very 
little range of motion in the lumbar segment.  The examiner 
commented that the Veteran exhibited weakness and marked 
limitation of motion.  

Accordingly, the Board concludes that prior to March 14, 
1995, there was no objective evidence of severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain.  Physical examination in September 1994 
was normal as was a spine x-ray.  His subjective complaints 
of intermittent pain at that period are adequately addressed 
in the 20 percent evaluation assigned.  However, resolving 
all doubt in the Veteran's favor, the Board finds that the 
Veteran's disability more nearly approximated severe 
limitation of motion as of the March 14, 1995 VA outpatient 
report.  These findings are consistent with those recorded on 
both the May 1998 and December 2001 VA examinations.  Thus, 
the Board finds that a 40 percent evaluation, but no higher, 
for the Veteran's low back disability is warranted under the 
provisions of Diagnostic Code 5292 from March 14, 1995.  

The Board observes that the Veteran is thus in receipt of the 
maximum schedular evaluation under Diagnostic Code 5292.  In 
order to assign a higher rating based on limitation of 
motion, the record must establish that ankylosis is present.  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  
(Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
[Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  
Coyalong v. West, 12 Vet. App. 524, 528 (1999).

The medical records clearly demonstrate that while the 
Veteran's motion is limited in his lumbar spine, some range 
of motion is present.  Thus, it cannot be concluded that the 
Veteran has ankylosis of the lumbar spine.  There is no 
basis, therefore, for a higher evaluation based on limitation 
of motion, inasmuch as there is no clinical evaluation of 
ankylosis of the lumbar spine.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).

In addition, in light of the fact that the December 2001 VA 
examination showed no signs of atrophy in the lower 
extremities and that a sensory examination was negative, a 
higher rating under Diagnostic Code 5293 is not warranted.  

The Board must now determine whether a rating in excess of 40 
percent is warranted prior to July 17, 2007, under the 
revised criteria.  As noted above, in order to assign a 60 
percent evaluation under Diagnostic Code 5243, the record 
must demonstrate that the Veteran has incapacitating having a 
total duration of six weeks in the previous year.  There is 
no basis for such a conclusion.  In this regard, the Board 
notes that when he was examined by the VA in February 2004, 
the Veteran asserted that he had been on authorized medical 
absence from work for four days during the period from 
September 2002 to September 2003.  Even if he had been 
prescribed bed rest by a physician on those occasions, his 
incapacitating episodes were not of sufficient duration to 
warrant a higher rating.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports a 40 percent rating, but not higher, 
for the Veteran's low back disability from the March 14, 
1995, through July 16, 2007.  

The remaining question is whether a rating in excess of 40 
percent is warranted from July 17, 2007.  The Board 
acknowledges that when examined by the VA in July 2007, it 
was noted that the Veteran had severe limitation of motion.  
In the absence of unfavorable ankylosis of the lumbar spine, 
there is no basis for a higher rating based on range of 
motion.  The Veteran described having flares about twice a 
week, in which he has to sit or lie down and take stronger 
pain medication.  There is no objective evidence in the 
record that he has been prescribed bed rest by a physician 
for his low back disability.  It is also significant to note 
that the July 2007 examination showed no weakness or 
neurological deficit of the lower extremities as to warrant a 
separate evaluation.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his low back disability.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
degenerative joint and disc disease of the lumbar spine from 
July 17, 2007.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's low back disability.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration 
involving functional impairment to include limitation of 
motion, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, instability, and 
disturbance of locomotion.  See 38 C.F.R. § 4.45.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for left inguinal hernia repair is denied.

An initial evaluation in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine for 
the period from July 20, 1994 to March 14, 1995, is denied.
 
An initial evaluation of 40 percent for degenerative joint 
and disc disease of the lumbar spine is granted from March 
14, 1995, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.

An initial evaluation in excess of 40 percent for 
degenerative joint and disc disease of the lumbar spine, from 
July 17, 2007, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


